Citation Nr: 0524805	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-08 170	)	DATE
	)
MERGED APPEAL	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left 
ring finger laceration.

4.  Entitlement to service connection for a thyroid 
condition, to include as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from October 1945 to 
September 1948.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied claims of entitlement to 
service connection for residuals of a lacerated left ring 
finger and a thyroid condition as a result of exposure to 
ionizing radiation.  The veteran has also appealed a May 2003 
rating decision, which denied service connection for 
bilateral hearing loss and tinnitus.  The claims were merged 
on appeal in March 2004.

The claims of entitlement to service connection for residuals 
of a lacerated left ring finger and a thyroid condition, to 
include as a result of exposure to ionizing radiation, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Veterans Benefit Administration 
Appeals Management Center (VBA AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran did not incur bilateral hearing loss due to 
any incident of active military service.
 
3.   The veteran did not incur tinnitus due to any incident 
of active military service.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

1.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in December 2002, prior to the initial 
decision on the claims in May 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the December 2002 
letter as to what kinds of evidence was needed to 
substantiate the claims of entitlement to service connection 
for bilateral hearing loss and tinnitus.  The veteran was 
informed that evidence towards substantiating his claims 
would be evidence indicating that a relationship existed 
between the current disabilities and an injury, disease, or 
event in service.  Moreover, the May 2003 rating decision and 
the December 2003 statement of the case (SOC), sufficiently 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate that claims.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claims, the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Reports of VA examination and private medical records have 
been obtained in support of the claims on appeal.  The 
veteran's service medical records are not on file and were 
apparently destroyed in a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973.  The 
United States Court of Appeals for Veteran's Claims (the 
Court) has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule. See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  In the instant 
case, the NPRC has verified that there are no service medical 
records available for this veteran.  It was also confirmed 
that there were no records available from the Office of the 
Surgeon General (SGO). See Request for Information, 
Completion Date July 25, 2002.  

The Board notes the veteran is a recipient of Social Security 
disability benefits.  These records have not been associated 
with the claims folder.  However, a remand to obtain these 
records is not necessary as there is no indication from 
either the record or the veteran that the disability 
compensation, which began in 1986, was awarded for either 
tinnitus or bilateral hearing loss.  Further, in light of the 
fact that the veteran indicated in his December 2002 response 
to the VCAA letter that he has submitted all evidence in 
connection with his hearing and tinnitus claims, the decision 
to proceed in adjudicating these claims does not therefore, 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  


Service Connection

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  
Specifically, he asserts that exposure to small arms fire 
while in service resulted in his current disabilities. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In the case of veterans of combat, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service- connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  See 38 U.S.C.A § 1154(b); 38 
C.F.R. § 3.304(d).

The record does not support a finding that the veteran is a 
veteran of combat.  While his service personnel records 
indicate that his military occupational specialty was as a 
military policeman, his last duty assignment was at Scott Air 
Force Base in Illinois.  Additionally, though the veteran was 
a recipient of the Army of Occupation of Japan medal, he is 
not in receipt of any awards or commendations that would 
indicate combat service.  While the lack of annotations as to 
combat service is not dispositive of the question, there is 
no other evidence to support a finding of combat service.  
Moreover, even assuming for discussion purposes, without 
deciding for the purposes of this decision, that the veteran 
was exposed to small arms fire in service in his duties as a 
military policeman, the claims for service connection for 
hearing loss and tinnitus must be denied for the following 
reasons. 

First, the first evidence of hearing loss is 2002, some 52 
years after the veteran's active military service.  With 
regard to the 52-year evidentiary gap in this case between 
active service and the earliest medical evidence of bilateral 
hearing loss and tinnitus, the absence of evidence 
constitutes negative evidence against the claims because it 
tends to disprove the claims that bilateral hearing loss and 
tinnitus are the result of exposure to small arms fire in 
service, which in turn resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of bilateral hearing loss and tinnitus between the 
period of active duty and the initial diagnosis in 2002 is 
itself evidence which tends to show that bilateral hearing 
loss and tinnitus did not have its onset in service or for 
many years thereafter and is not the result of noise exposure 
in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at  1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Second, current medical evidence also bodes against the claim 
for service connection in this case.  A March 2003 VA Ear 
Diseases examination contained pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
75
85
LEFT
15
30
65
55
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 90 percent in the left ear.  
The examiner opined it was not likely that any current 
neurosensory hearing loss and tinnitus were related to any 
military noise exposure, as the veteran did not give a very 
strong history of military noise exposure.  

An April 2003 VA audiological examination further reveals the 
veteran was a truck driver for a period of thirty-five years 
after his discharge from service.  The veteran informed the 
examiner that he first noticed tinnitus approximately one 
year prior to the examination and had no opinion as to 
etiology.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
75
85
LEFT
15
30
65
55
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 90 percent in the left ear.  
The veteran was diagnosed with asymmetrical sensorineural 
hearing loss.  The right ear was classified as mild to severe 
with good speech recognition.  The left was classified as 
mild to moderately severe with good speech recognition.

Despite evidence of a current diagnosis of bilateral hearing 
loss and tinnitus, there is no evidence of record to 
substantiate the critical second and third components of the 
Gutierrez inquiry, as enumerated above.   The medical 
evidence of record does not support a finding of bilateral 
hearing loss or tinnitus incurred as result of military noise 
exposure.  

While the veteran contends that bilateral hearing loss and 
tinnitus have been present since his separation from active 
service and related thereto, he is not competent to offer a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). The evidence is not in relative equipoise.  
Thus, the preponderance of the evidence is against the 
claims, and the appeals must therefore be denied. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

After a careful review of all evidence of record, the Board 
has determined that the veteran's claims of service 
connection for residuals of a lacerated left ring finger and 
a thyroid condition, to include as a result of exposure to 
ionizing radiation, must be remanded for compliance with 
applicable law relative to VA's duty to develop the evidence.  
The veteran argues that he developed numbness and a lost 
fingernail as a result of a laceration to his left ring 
finger incurred when he slipped off an army truck.  He also 
contends that he developed hypothyroidism as a result of wind 
currents from Hiroshima and the Marshal Islands exposing him 
to ionizing radiation while stationed in Japan twenty miles 
north of Tokyo. 

It appears that the RO attempted verification of the May 1946 
left ring finger injury in April 2002 by conducting a search 
of SGO records and sick/morning reports.  In July 2002, the 
RO received a response indicating that the veteran was seen 
by a unit/area doctor.  However, a copy of the sick/morning 
report or other record on which the NPRC relied in replying 
that the veteran was seen by a unit/area doctor were not 
associated with the claims folder.  Accordingly, this record 
should be associated with the claims file on remand.

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Id.  All efforts to obtain 
such personnel records should be documented.   

With regard to the veteran's thyroid claim, in a March 2004 
VA Form 21-4138, Statement in Support of Claim, he indicated 
that he never had thyroid problems before his tour of duty in 
occupied Japan and that his throat problems started after his 
tour was up in Japan.  He then reiterated that he was treated 
at the base hospital  in service, records presumed destroyed 
in the July 1973 fire at NPRC, and he stated for the first 
time that he was also treated by Dr. Wiggley at the John 
Cochran Hospital, in St. Louis, Missouri, a VA facility.  He 
did not state when he received such treatment at the VA 
hospital.  Although the veteran has stated that has been 
treated for a thyroid condition since 1988, VA should clarify 
on remand when he was treated at the John Cochran Hospital in 
case the veteran is suggesting now that he had such treatment 
shortly after his discharge from service in September 1948 
and is seeking service connection on a direct basis.  
Concerning this, the Board notes that, pursuant to the VCAA, 
VA must obtain VA records which may well contain significant 
medical findings and conclusions.  See 38 U.S.C.A. § 5103A(b-
c) (West 2002); 38 C.F.R. §§ 3.157(b)(1), 3.159(c) (2004).

In addition, the veteran should be notified, pursuant to the 
VCAA, that because he is not shown to have thyroid cancer, 
but rather a non-cancerous thyroid condition, service 
connection may not be granted based on a presumption of 
service connection provided in the law for veterans exposed 
to radiation and that other procedures for the development of 
claims based on disabilities alleged to be due to radiation 
exposure may not be carried out by VA unless the veteran 
cites to or submits competent scientific and medical evidence 
that his thyroid condition is a radiogenic disease, i.e., a 
disease that may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(4); see, generally, 38 C.F.R. § 3.309(d); 3.311.  
This is the information or evidence that the veteran is 
required to provide in order to substantiate his claim for 
service connection for a thyroid condition as the result of 
radiation exposure.  38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio, 16 Vet. App. at 187; Pelegrini, 18 
Vet. App. at 119-120.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  Send the veteran another VCAA notice 
letter and in the body of that letter 
provide him with the information in the 
following paragraphs.  Give him a 
reasonable opportunity to reply and 
inform him how long he has to reply to 
the letter.

"In reply to a search in July 2002 for 
alternate service medical records in your 
case, VA received a reply from the 
National Personnel Records Center which 
indicated that you were seen by a 
unit/area doctor.  VA is attempting to 
obtain a copy of the document on which 
NPRC's report was based to see if that 
document also showed a diagnosis or 
otherwise revealed, when you were seen, 
the nature of the condition for which you 
were seen, and/or the treatment you 
received.

Please provide the dates when you were 
treated by Dr. Wiggley at John Cochran 
Hospital, St. Louis, Missouri.

With regard to your claim for service 
connection for a thyroid condition due to 
radiation exposure in service, you are 
hereby notified that the law provides a 
presumption of service connection for 
thyroid cancer based on radiation 
exposure in service but not for a 
noncancerous thyroid condition.  See 
38 C.F.R. § 3.309(d).  The law also 
provides certain procedures that VA must 
carry out to develop evidence in claims 
for disabilities based on exposure to 
radiation in service, if the veteran 
develops certain diseases on a list.  
Again, thyroid cancer is on this list, 
but a noncancerous thyroid condition is 
not.  38 C.F.R. § 3.311.

In cases such as yours, where a veteran 
claims service connection for a 
disability based on radiation exposure 
and that disability is not on the list 
for presumptive service connection, the 
veteran must submit evidence to show that 
he was exposed to radiation in service 
and cite to or submit competent 
scientific or medical evidence that shows 
that the condition you have is the result 
of radiation exposure.  Combee v. Brown, 
34 F.3rd 1039 (1994) (where a disease 
does not qualify for presumptive service 
connection, a claimant may establish 
service connection with proof of actual 
direct causation, even though this route 
includes the difficult burden of tracing 
causation to a condition or event in 
service).  

Likewise, where the disability is not on 
the list requiring VA to carry out 
certain development procedures, the 
veteran must cite to or submit competent 
scientific and medical evidence that the 
condition he is claiming is due to 
radiation exposure is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  A 
radiogenic disease is one that may be 
induced by ionizing radiation.

Therefore, this letter is to notify you 
that it is your responsibility to submit 
competent scientific evidence to show 
that your thyroid condition is the result 
of radiation exposure or a radiogenic 
disease.  Please submit this evidence 
within _____ days."

2.  Contact the NPRC and attempt to 
obtain a copy of the May 1946 
sick/morning report or other record on 
which the NPRC based its July 2002 reply 
to the RO that the veteran had been 
"seen by area/unit doctor".  from the 
veteran's training command.  All 
inquiries for this information must be 
clearly documented in the veteran's 
claims folder.  In addition, all 
responses thereto must be associated with 
the veteran's claims folder, to include 
any negative responses.  

3.  Attempt to obtain all treatment 
records of the veteran for a thyroid 
condition from Dr. Wiggley at the St. 
Louis VA Medical Center, John Cochran 
Division, 915 North Grand Boulevard, St. 
Louis, Missouri, 63103.  

4.  Notify the veteran of any records 
that VA has been unable to obtain by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C. § 5103A(b)(2).

5.  Undertake such additional development 
action as deemed proper with respect to 
the claims, including the conduct of a VA 
examination if necessary to decide the 
claims.  38 C.F.R. § 3.159(c)(4).  
Following such development, if any, VBA 
AMC should review and readjudicate the 
claims.  If the claims remain denied, VBA 
AMC shall issue the veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

These claims must be afforded expeditious treatment by the 
VBA AMC.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


